UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-6885



LARRY JACOBS,

                                            Plaintiff - Appellant,

          versus


WALTER A. BURCH, a/k/a Sticky, individually
and in his capacity as former Sheriff of
Guilford County, North Carolina; ROBERT COTE,
individually and in his capacity as former
Jailer of the Guilford County Detention
Center; UNIDENTIFIED JAILER, individually and
in her official capacity; B. J. BARNES, in his
official capacity; GUILFORD COUNTY; THE GUIL-
FORD COUNTY BOARD OF COMMISSIONERS; WALLACE C.
HARRELSON, member of the Guilford County Board
of Commissioners, in his official capacity; W.
G. DUNOVANT, member of the Guilford County
Board of Commissioners, in his official capac-
ity; JOE E. BOSTIC, JR., member of the Guil-
ford County Board of Commissioners, in his
official capacity; ROBERT MOORES, member of
the Guilford County Board of Commissioners, in
his official capacity; WARREN DORSETT, member
of the Guilford County Board of Commissioners,
in his official capacity; JOHN PARKS, member
of the Guilford County Board of Commissioners,
in his official capacity; STEVE ARNOLD, member
of the Guilford County Board of Commissioners,
in his official capacity; MARGARET ARBUCKLE,
member of the Guilford County Board of Commis-
sioners, in her official capacity; BOB LAN-
DRETH, member of the Guilford County Board of
Commissioners, in his official capacity; CHUCK
WINFREE, member of the Guilford County Board
of Commissioners, in his official capacity;
MELVIN ALSTON, member of the Guilford County
Board of Commissioners, in his official capac-
ity; PEERLESS INSURANCE COMPANY, as surety for
Sheriff Burch; SANDRA AYERS, individually and
in her official capacity,
                                          Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Chief District Judge. (CA-95-428-2)


Submitted:   May 29, 1997                  Decided:   June 5, 1997


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Jacobs, Appellant Pro Se. James Edwin Pons, Susan Moore
Lewis, COUNTY ATTORNEY'S OFFICE, Greensboro, North Carolina; George
W. Miller, HAYWOOD, DENNY, MILLER, JOHNSON, SESSOMS & PATRICK,
Durham, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint and his motion for recon-

sideration. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Jacobs v. Burch, No. CA-95-428-2
(M.D.N.C. May 15 & May 30, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                3